The employer and carrier appeal from an award of death benefits made on account of the death of the employee from lobar pneumonia. The employer was the owner of nine adjacent apartment houses, and decedent was superintendent, with three or four men working under him. On February 11, 1937, a drain pipe in one of the houses became clogged. Decedent worked from early morning until ten-thirty in the evening, in a basement, where the floor was flooded and drenched with water the entire time. During the day he frequently was required to go into the cold weather outside of the cellar. He died on February twenty-third. The history of the progress of the disease, and the medical testimony, show causal relation between the employment and death. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffiernan, JJ.